MEMORANDUM **
Debtor Medardo Morales appeals pro se from the district court’s order affirming the bankruptcy court’s order dismissing his adversary proceedings against the United States Internal Revenue Service. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review the bankruptcy court’s decision independently. Allred v. Kennerley (In re Kennerley), 995 F.2d 145, 146 (9th Cir.1993). We review de novo dismissals based on res judicata, Siegel v. Federal Home Loan Mortgage Corp., 143 F.3d 525, 528 (9th Cir.1998), and we affirm.
Morales’ adversary complaints were properly dismissed based on res judicata. See id. at 529-30. Contrary to Morales’ contention, he could have raised the arguments contained in his adversary complaints at the time of his objection to the proofs of claim. See id.; Trust Corp. of Mont. v. Patterson (In re Copper King Inn, Inc.), 918 F.2d 1404, 1406-07 (9th Cir.1990).
Morales’ remaining contentions have been considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *665courts of this circuit except as may be provided by 9th Cir. R. 36-3.